 UNITED CONTRACTORS INCORPORATEDUnited Contractors Incorporated, JMCO TruckingIncorporated, Joint Employers and Chauffeurs,Teamsters and Helpers "General" Local UnionNo. 200, affiliated with the International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Cases 30-CA-4253, 30-CA-4264, 30-CA-4437, and 30-CA-4485February 12, 1982SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn August 9, 1979, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding' finding, inter alia, that Re-spondents had violated Section 8(a)(3) and (1) ofthe National Labor Relations Act, as amended, bydiscriminatorily laying off employees Guy Bourdo,Milan Mix, and Percy Williams. The Board or-dered that they be reinstated and made whole forany loss of earnings suffered by reason of the dis-crimination against them. On July 30, 1980, theUnited States Court of Appeals for the SeventhCircuit issued its judgment2enforcing the Board'sOrder.Thereafter, the Regional Director for Region 30issued and served on the parties a backpay specifi-cation and notice of hearing on December 9, 1980.Respondents filed an answer on January 12, 1981,3in which they denied the allegations of the specifi-cation. On January 13, and March 18 and 19, ahearing was held before Administrative Law JudgeIrwin H. Socoloff for the purpose of determiningthe amounts of money due under the backpay spec-ification.4On June 30, Administrative Law JudgeSocoloff issued the attached Supplemental Decisionin this proceeding. Thereafter, Respondents filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings,5and conclusions of the Adminis-' 244 NLRH 722 631 F.2d 7353 All dates are in 1981 unless otherwrie indicated4 The cases herein were consolidated for purposes of hearing withCase 30-CA-2885, which involved Ihe same partiess Respondents hasve excepted to certain credihility finding made hbyIhe Administrative l.asv Judge It is the Hoard' establilshed policy not to260 NLRB No. 31trative Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondents, United Con-tractors Incorporated, JMCO Trucking Incorporat-ed, Joint Employers, Menomonee Falls, Wisconsin,their officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.overrule an administrative law judge's resolutions with respect to credi-hilily unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc., 91 NL RB 544 11950), enfd 188 F2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findingsSUPPLEMENTAL DECISIONSTA'rtFMENT OF THEI CASEIRWIN H. SOCOIOFF, Administrative Law Judge: OnAugust 9, 1979, the Board issued its Decision and Order(244 NLRB 72) directing Respondent, inter alia, to takecertain affirmative action to remedy the unfair laborpractices therein found, including the reinstatement ofcertain individuals and payment to them of backpay.Thereafter, on July 30, 1980, the Court of Appeals forthe Seventh Circuit entered its judgment enforcing theBoard's Order (631 F.2d 735). The present controversyconcerns the amount of backpay due to discriminatorilydischarged truckdrivers Milan Mix, Guy Bourdo, andPercy Williams, and the amounts required to be paid ontheir behalf to contractually established fringe benefitfunds, under the terms of the Order.Pursuant to notice, hearing in this matter' was heldbefore me in Milwaukee, Wisconsin, on January 13 andMarch 18 and 19, 1981, at which the General Counseland Respondent were represented by counsel and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence.Thereafter, the parties filed briefs which have been dulyconsidered.Upon the entire record in this case, and from my ob-servations of the witnesses, I make the following:FINDINGS AND CONCLUSIONSThe backpay specification seeks recovery of lostwages and fringe benefit contributions for Bourdo andWilliams, covering the period June 27 to July 26, 1977,and wages and contributions for Mix, Bourdo, and Wil-liams, covering the period November 11, 1977, until therespective dates of reinstatement of those discriminatees;namely, January 14, 1978, April 15, 1978, and April 8,I hee cases were consolidated for purposes of hearing, only, w.thCase 3()-CA -2885. in*oll ling the sanme parties225 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1978. For the first layoff period backpay awards aresought covering the entire period based on the averageweekly earnings of the discriminatees during the weekspreceding the unlawful layoffs. For the second period,the specification seeks backpay based on the hours actu-ally worked by replacement drivers, as reflected inJMCO payroll records.The method of computation for the second layoffperiod, as contained in the specification, takes into ac-count the irregular and/or seasonal nature of Respond-ent's business, as found by the court of appeals in a priorbackpay case involving the same discriminatees. Thespecification thus limits backpay sought to the earningsof the replacement drivers, DuQuaine, Schlei, andWatson, which are assigned to the discriminatees on thebasis of seniority. Respondent agrees that hours workedby replacement drivers constitute the proper measure ofbackpay, but contends, nonetheless, that the hoursworked as truckdrivers by nonunit employees DuQuaine(a mechanic), Schlei (a machine operator), and Watson (acement finisher) are not properly assigned to the discri-minatees. Thus, Respondent argues that for layoff pur-poses it, historically, has maintained a companywide se-niority system under which, even absent the discrimina-tion, it would have assigned truckdriving work for thisperiod to the senior nonunit employees while laying offthe more junior bargaining unit employees. For the rea-sons stated in my second supplemental decision in UnitedContractors Incorporated, JMCO Trucking Incorporated,Joint Employers, Case 30-CA-2885 (JD-309-81, June 24,1981), this contention is rejected. I conclude that thespecification sets forth an appropriate measure of back-pay for the second layoff period.2With respect to the first layoff period, JMCO payrollrecords do not reflect payments to replacement driversfor work performed during that time frame. However, inthe underlying unfair labor practice case, the Board,with court approval, found that, during that period,while Bourdo and Williams were on layoff status, Re-spondent's trucks were driven by nonbargaining unit em-ployees Watson and Welda, as well as by Mix. More-over, Respondent's president, James Mews, testified atthe instant backpay hearing that employees who engagedin truckdriving work may have been paid under an ac-count of United Contractors (the road constructionentity) rather than an account of JMCO (the truckingservices entity). While the United Contractors payroll re-cords are in evidence, they do not delineate the nature ofthe work for which wages were paid. In these circum-stances, the General Counsel argues that, "without pay-' In its brief. Respondent appears to argue that the number of hoursspent doing truckdriving work by replacement drivers may be best ascer-tained not from the payroll records of JMCO. Respondent's truckingservices entity. but fron a compilation of "dumpsite slips" signed bydrivers who hauled loads. during relevant periods. to one particular"dumpsite." However. the record evidence reflects that drivers do notalways sign such a slip when hauling a load to that particular site More-over. JMCO()'s president. Mews, conceded in his testimony that, duringrelevant periods. loads were, or may have been. driven to other dump-sites. In addition. the record evidence does not show that the haulingloads to "dumpsites" was the only type, or even the primary type oftruckdriving work performed during the layoff periods. For these rea-sons. I do not view the compilalion of "dumpsite" slips as a reliable indi-cator of the truckdriv ing uwork performed during the layoff periods.roll records indicating earnings for replacement drivers,it must be presumed, absent specific contrary evidencesupplied by Respondent, that Bourdo and Williamswould have worked as many hours on a weekly basis inJune, 1977, as they averaged for the period prior to theirlayoffs." Further, the General Counsel urges, "the June,1977, layoffs, are not subject to Respondent's claim thatan average weekly wage method of backpay computa-tion fails to account for the seasonal nature of its oper-ations," particularly in light of the Board's findings, ap-proved by the Court, that the layoffs were not caused bythe occurrence of slack periods.While it is true that the June-July 1977 layoff perioddid not occur at a time when Respondent's business nor-mally suffers from seasonal slowdowns, there is uncon-tradicted record evidence that the work of the business isirregular and subject to occasional slack periods evenduring the normally busy summer months. Nonetheless,in light of the earlier findings of the Board and the courtin this case, that the layoffs were not caused by suchslack periods, and that, during the layoff periods, thework of the discriminatees was performed by nonunitemployees, I agree with the General Counsel that the"average wage" method of computing backpay must bedeemed appropriate in the absence of reliable evidence tothe contrary. As Respondent has not presented reliableevidence of replacement driver earnings during the firstlayoff period, or otherwise shown that the GeneralCounsel's backpay formula is inappropriate, I concludethat the specification sets forth an appropriate measure ofbackpay for the first layoff period.3Upon the foregoing findings, conclusions, and uponthe entire record in this case, I hereby issue the follow-ing recommended:ORDER4The Respondents, United Contractors Incorporated,JMCO Trucking Incorporated, Joint Employers, Meno-monee Falls, Wisconsin, their officers, agents, successors,and assigns, shall make Milan Mix, Guy Bourdo, andPercy Williams whole by payments to them in theamounts set forth below, together with interest thereonto be computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida Steel:' Respondent contends that, after the May 31, 1977, expiration of itscollective-bargaining contract with the Charging Party, the fringe benefitfunds refused to accept tendered contributions. apparently because of theabsence of a contract. However, the record evidence does not establishthat such payments were. in fact, tendered. In any event in its Decisionherein enforced by the court the Board found, inter alia, that Respondenthad failed to bargain in good faith with respect to the terms of a succes-sor agreement, and had unlawfully made unilateral changes in wages and"working conditions. Respondent was ordered to honor and enforce theprovisions of the expired contracl. until a new agreement is reached, andit) restore all benefits established pursuant to the contract. As part of thatobligation. Respondent must tender contributions, per the contract, to thehealth and welfare and pension funds. in accordance with the backpayspecification. for all entitlement weeks in the backpay periods4 In the cevenl n1o cxcptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections therltoshall be deemed waived fir all pruposes226 UNITED CONTRACTORS INCORPORATEDCorporation, 231 NLRB 651 (1977),5 less tax withholdingrequired by Federal and state laws:Milan MixGuy BourdoPercy Williams$2,295.156,839.092,514.57Respondents shall make payments, on behalf of MilanMix, Guy Bourdo, and Percy Williams to the MilwaukeeArea Truck Drivers Health and Welfare Fund, and theCentral States, Southeast, and Southwest Areas PensionFund, at the applicable contract rates, for those weeksduring the backpay periods in which work was availablefor the discriminatees, as set forth in the specification,and found, above, plus lawful interest accrued to thedate of payment.' See, generally, Is Plumbing & Heating Co., 138 NLRB 716 (1962)SECOND SUPPLEMENTAL DECISIONSTATFMFNT OF THE CASEIRWIN H. SOCOIOFF, Administrative Law Judge: OnSeptember 19, 1975, the Board issued a Decision andOrder in the above-entitled proceeding (220 NLRB), di-recting Respondent, inter aolia, to take certain affirmativeaction to remedy the unfair labor practices therein found,including the reinstatement of certain individuals andpayment to them of backpay. Thereafter, on June 23,1976, the Court of Appeals for the Seventh Circuitissued its judgment enforcing the Board's Order (539F.2d 713, cert. denied 429 U.S. 1061). Subsequently, acontroversy arose concerning the amount of backpaydue to discriminatorily discharged truckdrivers MilanMix, Guy Bourdo, and Percy Williams, and the amountsrequired to be paid on their behalf to contractually estab-lished fringe benefit funds, under the terms of that Order.Accordingly, a supplemental hearing was held before meon September 12, 1977, in order to resolve those issuesand, thereafter, I issued my Decision recommending thatRespondent be ordered to make certain payments to Mix,Bourdo, and Williams, and to the fringe benefit funds.On September 29, 1978, the Board issued a SupplementalDecision and Order (238 NLRB 893) adopting that rec-ommended Order which, in essence, awarded backpay tothe discriminatees for the entire backpay period.On February 1, 1980, the Court of Appeals for theSeventh Circuit declined to enforce the Board's Supple-mental Order, holding that "the administrative law judgeand the Board ignored uncontradicted evidence that theBoard's backpay formula was inapplicable in this case" inthat "economic factors may have prevented the dis-charged employees from working at JMCO during partof the layoff period" 614 F.2d 134. The court, notingevidence that work at JMCO was irregular and/or sea-sonal, and that "during slack periods driving was as-signed to available employees according to seniority, re-gardless of whether the worker usually drove a truck,"remanded the case to the Board for a new hearing, con-cluding:An employer may, without incurring back pay li-ability, refrain from reinstating a discriminatorilydischarged employee during a period when employ-ment would not have been available for him evenabsent the discrimination. .... The extent to whichwork at JMCO was seasonal is unclear. There is nodoubt, however, that the work was irregular andthat during slack periods newer employees werelaid off. We remand this case to the Board for anew hearing on the company's contention that thesefactors justify a reduction of the back pay award.On July 10, 1980, the Board accepted the court's remandand ordered that the record be reopened to allow theparties to introduce evidence on the remanded issue.Thereafter, the General Counsel moved to amend thebackpay specification. That motion is hereby granted.Pursuant to notice, hearing in this matter' was heldbefore me in Milwaukee, Wisconsin, on January 13, andMarch 18 and 19, 1981, at which the General Counseland Respondent were represented by counsel and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence.Thereafter, the parties filed briefs which have been dulyconsidered.Upon the entire record in this case, and from my ob-servations of the witnesses, I make the following:FINDINGS AND CONCLUSIONSIn its initial backpay specification, as amended on Sep-tember 2, 1977, the General Counsel sought backpayawards for Mix, Bourdo, and Williams, covering theentire backpay period, based on the average weeklyearnings of those discriminatees during the months pre-ceding and following the layoffs. Subsequent to the deci-sion of the court, the General Counsel, as noted, amend-ed its specification. The amended specification is predi-cated upon the irregular and/or seasonal nature of Re-spondent's business, as found by the court, and seeksbackpay, and fringe benefits contributions, based on thehours actually worked by replacement drivers during thebackpay period, as reflected in JMCO payroll records.2Accordingly, the amended specification assigns the earn-ings of the replacement drivers, Van Roosenbeek, Franz,DuQuaine, Welda, and Watson, to the discriminatees onthe basis of seniority. Under this method of computationthere were no weeks during the backpay period in whichwork was available for Williams and, consequently,backpay is not sought for him.-'At this juncture, the issue to be resolved is a narrowone. Respondent concedes that the amended specificationproperly assigns to the discriminatees, for backpay com-putation purposes, the hours worked by Van Roosen-beek, Franz, and Welda during the layoff period. Thus,I This case was consolidated, for purposes of hearing, only, with Cases30-CA 4253, 4264, 4437. and 4485. involNing the same parties.2 Ihe revised specification takes into account that period in early 1975when Bourdo. due to illness. swas unavailable for workI Likewise, the amended specification does not seek fringe benefit col-tributions for V'illiams for the layoff period but, rather. only for thatperiod, prior to the layoffs. during which Respondent unlawfully refusedto make fringe benefit contributllons227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVan Roosenbeek and Franz were hired as replacementdrivers following the unlawful layoffs. Welda, a nonbar-gaining unit employee, has less companywide senioritythan Mix or Bourdo. However, Respondent contendsthat hours worked by the other nonunit employees, Du-Quaine and Watson, are not properly assigned to the dis-criminatees since both DuQuaine and Watson have morecompanywide seniority than either Mix or Bourdo. Thisargument is premised on Respondent's claim that, forlayoff purposes, it, historically, followed a companywideseniority plan under which, during slack periods, itwould assign truckdriving work to senior nonunit em-ployees, able to perform the job, while laying off morejunior unit employees.In its unpublished decision issued on July 30, 1980, 631F.2d 735, the Court of Appeals for the Seventh Circuit,in a case involving the same parties, rejected this verycontention. There, the court, in enforcing a Board Order(244 NLRB 72) which sought, inter alia, to remedy thesubsequent illegal layoffs of Mix, Bourdo, and Williams,dismissed Respondent's argument that the layoffs were"caused by a lack of sufficient work and in accordancewith a companywide seniority plan," holding:The timing of the layoffs and other testimony in therecord supports the Board's inference of the illicitcause of the layoffs, and the employers' contentionthat the layoffs were caused by a lack of work andin accordance with the seniority plan is significantlyundercut by testimony that during the period thebargaining unit employees were laid off, their truckswere driven by non-bargaining unit employees, atleast one of whom had less seniority than Bourdodid. The employers' suggested interpretation oftheir seniority plan, one that would justify theselayoffs,7is lacking sufficient evidentiary support inthe record and would contravene a provision in thecollective bargaining agreement between the partiesthat expired in May 1977. 8 In these circumstances,we believe the Board's inference of an anti-Unionanimus behind the layoffs is justified and supportedby substantial evidence.This court's prior decision in 'N.L.R.B. v. UnitedContractors, Inc. and JMCO Trucking, Inc. (No. 78-2609, 7th Cir. 1980) is not inconsistent with this de-termination. In that case, this court had before it theBoard's back-pay computation that required the em-ployers to pay for the entire period of the prior il-legal layoffs of Bourdo, Williams, and Mix. Thecomputation was based upon the average weeklyhours employees had worked in the months preced-ing and following the layoffs, and the employerscomplained that this computation failed to take intoaccount the "seasonal variation" in the employers'business that would have resulted in a decrease inthe hours the employees actually would haveworked in the layoff period. This court agreed withthe employers' argument and held that the Board'scomputation should have taken into account theevidence of these slack periods. That holding is ir-relevant to the present issue, however, for we donot interpret the Board's argument here to be thatsuch slack periods did not exist, but rather that thepresent layoffs were not caused by the occurrenceof these periods and were not in accordance withthe actual seniority plan.I Mr. Mews. JMCO president. testified that his interpretation ofthe seniority plan was that:A man with one skill can have less seniority than someone elsewith less time on the job, if the person with less time on the jobhas a higher level of skill.K The provision read as followsThe Employer. shall not direct or require its employees orpersons other than the employees in the bargaining units hereinvolved to perform 'work which is recognized as the work ofthe employees in said unitsThe Board's order required the Company to honor and enforcethe collective bargining agreement expiring in 1977 "until a newagreement is reached "The contract provision cited by the court has been ineffect at all times material hereto. The clause, in full,provides:Work Assignments: The Employer hereby assignsall work involved in the operation of the Employ-er's truck equipment during the operation, loadingand unloading thereof to the employees in the bar-gaining unit here involved. The Employer agrees torespect the jurisdictional rules of the Union andshall not direct or require its employees or personsother than the employees in the bargaining unitshere involved, to perform work which is recog-nized as the work of the employees in said units.This is not to interfere with bona fide unions.While there is record evidence that, in the years preced-ing the unlawful layoffs of 1974, truckdriving work was,at least occasionally, performed by nonunit employees,4there is a lack of evidence demonstrating that that oc-curred during periods when unit employees were onlayoff status, President Mews' testimony that Respondenthas, historically, followed a companywide seniority plan,at least for layoff purposes, has not been supported bycredible evidence showing that such a practice was ineffect prior to the discriminatory layoff period.Employee Frank Watson, a cement finisher, and Re-spondent's most senior employee on a companywidebasis, testified that Respondent has, indeed, for layoffpurposes, maintained a companywide seniority system.Watson, a qualified truckdriver, conceded that, in theyears preceding the discriminatory layoffs of 1974, hewas laid off during the winter periods while Mix and4 Respondent's president. James Mews, testified that, by its inaction,the Ullion had acquiesced in a practice. contrary to the cited contractualprovisionl, of assigning driving Work to) nonunit employeess. owever,there is no evidence that the Union became aware of such a practiceprior Ito the Board hearings in the instant mailer which commenced earlyin 175 )On cross-examination, Mews conceded that, since that time, theUnionl has consistently protlested the making of such assignments At onepoint during his testimony, Mes appeared Io deny the existence of adriver's unit, conitending that "everyhbody il our company does every-thing. so everybody is in every unit" This answer was in conflict withMcACs' response to a March 2X. 1980. interrogatory. in which hlie statedthat Mix. lhourdo,. ircd Williams ucrc the ,nile employees in the drivers'unit228 tNITI'I) C()NTRACI'ORS INCOR'PORAITEI)Bourdo, with less companywide senioritN, continued todrive. However, according to Watson, this occurred be-cause he would request a layoff each year in order toallow the unit drivers to continue to work.'I found Watson to be a vague, argumentative. hostile,and evasive witness and, accordingly, I have accordedlittle weight to his testimony, particularly in light of cer-tain credited uncontradicted testimony of Bourdo.Thus, Bourdo testified that in the 1970 to 1974 periodduring the fall and winter months awhile Watson was onlayoff status, he, Watson, would visit the jobsites and tellMix and Bourdo: "You guys really got it good. I'm laidoff and you guys are working." Such statements byWatson belie his claim that his layoff status wias of a vol-untary nature.Respondent has again failed to demonstrate the exist-ence of a companywide seniority plan under which, evenabsent the discrimination, Mix and Bourdo would havebeen laid off during the backpay period while nonunitpersonnel performed the customary work of those em-ployees, that is, truckdriving. In reaching this conclusion,I rely on the factors set forth by the Court of Appealsfor the Seventh Circuit in its July 30. 1980, opinion; Re-spondent's practice, prior to the discriminatory period, oflaying off during slack periods its most senior employee,Watson, a qualified truckdriver, while retaining the serv-ices of unit employees with less companywide seniorityRespondent's use of Welda, during the 1974 75 backpaNperiod, as a truckdriver, despite the fact that he enjoyedless companywide seniority than either Mix or Bourdo. Iconclude that the amended specification seeking backpaybased on the hours actually worked by replacement drix-ers sets forth an appropriate measure of backpay." In 1974. Wats'on "as rec;lled from ia !,i I, slt u for a perlood of 2weeks to drive a truck. it a timfe 'hen ilourdh) tk i Ill and tiUlan ,i Iahl. forworkUpon the foregoing findings, conclusions, and uponthe entire record in this case, I hereby issue the follow-ing recommended:ORDER6The Respondents, United Contractors Incorporatedand JMCO Trucking Incorporated. Joint Employers.Menomonee Falls, Wisconsin, their officers, agents, suc-cessors. and assigns, shall make Milan Mix and GuyBourdo whole by payments to them in the amounts setforth belowv. together with 6 percent interest thereon tobe computed in the manner prescribed in Isis Plumbing &HIeating Co., 138 NLRB 716 (1962). less tax withholdingrequired by Federal and state laws:Milan Mix $2,169.15Guy Bourdo 1,678.42Respondents shall make payments on behalf of MilanMix, Guy bourdo, and Percy Williams to the MilwaukeeArea Truck Drivers Health and Welfare Fund, and theCentral States, Southeast and Southwest Areas PensionFund, in the amounts set forth below, plus law ful interestaccrued to the date of payment:Itul/itlandtRrel/areFu it dNilaln Mi\IGu\y ourdoiPerct WilliamsFI-uind$445 50 519 (X)4 1250) 48) 0()l(X) h 11895, II ii. te c, e iI,) C,_cp rlt I arc filed Ias prow ided h) Sec 102 4t of theRule, iand RcguIlall onm of the Nalional L abor Relations Board. the find-iligS, coiluclsaionI,. Iand rzcomillended Order helrein shaill, a, proilded l inSe, 10(2 48 of Ihe Rule and Rgulatin',e adopted he h Boarih d andhC.L ilC itm lintdinilgs *,. CI1CILioIii, alllnd Order, Aiiti a obetli (ol, thereto-hill he deemed m t alcdi fior all piurpomc,229